

111 S4653 PCS: To protect the healthcare of hundreds of millions of people of the United States and prevent efforts of the Department of Justice to advocate courts to strike down the Patient Protection and Affordable Care Act.
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 551116th CONGRESS2d SessionS. 4653IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mr. Schumer introduced the following bill; which was read the first timeSeptember 23, 2020Read the second time and placed on the calendarA BILLTo protect the healthcare of hundreds of millions of people of the United States and prevent efforts of the Department of Justice to advocate courts to strike down the Patient Protection and Affordable Care Act.1.Prohibiting DOJ efforts to advocate courts to strike down Patient Protection and Affordable Care ActThe Department of Justice may not in any case, including in California v. Texas, No. 19–840 (U.S. cert. granted Mar. 2, 2020), advocate that a court invalidate any provision of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) or any amendment made by that Act.September 23, 2020Read the second time and placed on the calendar